DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 3, 4, 7-14, 17, and 18 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse of Figures 3A and 3B (Species I) in the reply filed on February 28, 2022.

Claim Rejections - 35 USC § 102
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,933,097 (Buttolph).
Regarding claim 1, Buttolph discloses a shaft coupling (see Figures 1-5 and annotated Figure 1 below) configured to connect an upper shaft (102) with a lower shaft (106), wherein the upper shaft includes a shaft ring groove (104), the coupling comprising:
a body (see annotated Figure 1 below);
a first receiving chamber (108) within the body, wherein the first receiving chamber is configured to receive an end of the upper shaft (see Figure 5);
an upper internal groove (see annotated Figure 1 below) extending into the body from the first receiving chamber;
an upper split ring (110), wherein the upper split ring is configured to be compressed into a position occupying both the upper internal groove and the shaft ring groove of the upper shaft (see Figure 5); and
a first plurality of set screws (114) configured to compress the upper split ring into the shaft ring groove of the upper shaft (see Figure 5).

    PNG
    media_image1.png
    185
    588
    media_image1.png
    Greyscale

Figure 1. Annotated Partial Figure 2 of Buttolph

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Buttolph discloses the coupling further comprises:
a second receiving chamber (132) within the body (see annotated Figure 1 above); and
an axial shaft bolt (130) captured within the body of the coupling.
Buttolph fails to disclose the second receiving chamber receives an end of the lower shaft (106), and wherein the axial shaft bolt is threaded into an end of the lower shaft to connect the lower shaft to the body of the coupling.
While threaded axial shaft bolts are known in the art (see, e.g. US 9,080,437 to Brunner at column 4, lines 28-31), a combination of Buttolph and Brunner would still fail to teach the second receiving chamber receiving an end of the lower shaft, and wherein the axial shaft bolt is threaded into an end of the lower shaft to connect the lower shaft to the body of the coupling. As shown in Figures 1-5 of Buttolph and annotated Figure 1 above, the body is an integral part of the lower shaft, and therefore it is not possible for an end of the lower shaft to be received within itself. 

Claims 15 and 16 are allowed. The following is an examiner’s statement of reasons for allowance:
Buttolph discloses a shaft coupling (see Figures 1-5 and annotated Figure 1 above) for connecting an upper shaft (102) with a lower shaft (106), wherein the upper shaft includes a shaft ring groove (104), the coupling comprising:
a body (see annotated Figure 1 above);
a first receiving chamber (108) within the body, wherein the first receiving chamber configured to receive an end of the upper shaft (see Figure 5);
an upper internal groove (see annotated Figure 1 above) extending into the body from the first receiving chamber;
an upper split ring (110), wherein the upper split ring is configured to be compressed into a position occupying both the upper internal groove and the shaft ring groove of the upper shaft (see Figure 5);
a first plurality of set screws (114) configured to compress the upper split ring into the shaft ring groove of the upper shaft (see Figure 5); and
a second receiving chamber (132) within the body (see Figure 5)
Buttolph fails to disclose the second receiving chamber configured to receive an end of the lower shaft; and therefore also fails to disclose means for securing the end of the lower shaft within the second receiving chamber. Similar to claim 2 above, as shown in Figures 1-5 of Buttolph and annotated Figure 1 above, the body is an integral part of the lower shaft, and therefore it is not possible for an end of the lower shaft to be received within itself.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see pages 7-11, filed June 21, 2022, with respect to the rejection of previous claims 1, 2, 5, 6, 15, 16, 19, and 20 under 35 U.S.C. 102(a)(1) over US 5,688,067 (Straub) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection has been made as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 7:30 AM – 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678 
August 29, 2022